 1   Matthew Singer
     Peter A. Scully
 2
     SCHWABE, WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900
        Attorneys for the City of Fairbanks
 6
     Joseph W. Evans
 7
     LAW OFFICES OF JOSEPH W. EVANS
 8   P.O. Box 519
     Bremerton, WA 98310-0241
 9   Telephone: (360) 782-2418
10   Facsimile: (360) 782-2419
        Attorney for Officer Defendants
11
                           IN THE UNITED STATES DISTRICT COURT
12

13                                 DISTRICT OF ALASKA
14   MARVIN ROBERTS, GEORGE FRESE,     )
15   KEVIN PEASE, and EUGENE VENT,     )
                                       )
16                        Plaintiffs,  )
                                       )
17
     v.                                )
18                                     )
     CITY OF FAIRBANKS, JAMES GEIER,   )
19   CLIFFORD AARON RING, CHRIS NOLAN, )
20   DAVE KENDRICK, DOE OFFICERS 1-10, )
     and DOE SUPERVISORS 1-10,         ) Case No. 4:17-cv-00034-SLG
21                                     ) Case No. 4:17-cv-00035-SLG
                          Defendants.  )
22
                                       ) Consolidated Cases
23
               MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH
24                 WAIVER OF PRIVILEGE/CONFIDENTIALITY
25

26


                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                               420 L Street, Suite 400
     PDX\PASC\31238944.1                                       Anchorage, AK 99501
                                                             Telephone: (907) 339-7125

         Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 1 of 15
 1   I.      INTRODUCTION
 2
             The City of Fairbanks ( “City”) and Officers Geier, Ring, Nolan and Kendrick
 3
     (“Officer Defendants”) move the court for an order establishing that Plaintiffs have
 4

 5   waived attorney-client privilege with their post-conviction relief counsel by placing the

 6   voluntariness of their settlement agreements at issue, and that information about the
 7
     mediation at which those settlement agreements were reached is relevant and
 8
     discoverable. The Court recently bifurcated the issue of the settlement agreements’
 9

10   enforceability and directed the parties to submit a discovery plan within fourteen days.

11   [Dkt. 109] The issues raised in this motion should not delay the submission of a discovery
12
     plan, but will need to be resolved in advance of depositions.
13
     II.     STATEMENT OF FACTS
14

15           Plaintiffs were arrested, tried, and convicted in Fairbanks Superior Court of crimes

16   associated with the murder of fifteen-year-old John Hartman. See Roberts v. City of
17
     Fairbanks, 947 F.3d 1191, 1193-94 (9th Cir. 2020). After each of their appeals were
18
     unsuccessful, Plaintiffs filed Petitions for Post-Conviction Relief (the “PCRs”) in
19

20   Fairbanks Superior Court. See id. at 1194; (Sept. 9, 2018, Order Granting Request for

21   Judicial Notice [Dkt. 57]); (RJN, Exh. 3 [Dkt. 43]). The PCR petitions sought to vacate
22
     Plaintiffs’ convictions. (Sept. 9, 2018, Order Granting Request for Judicial Notice [Dkt.
23
     57]); (RJN, Exh. 4 [Dkt. 43]).
24

25

26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER           SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                       Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 2 OF 15

           Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 2 of 15
 1          In order to resolve the PCR proceedings, Plaintiffs and the State of Alaska entered
 2
     into Settlement Agreements and Mutual Releases of All Claims (the “Settlements”).
 3
     (Sept. 9, 2018, Order Granting Request for Judicial Notice [Dkt. 57]); (RJN, Exh. 4
 4

 5   [Dkt. 43]). The final settlement agreements and releases were the product of a mediation

 6   between Plaintiffs and the State, facilitated by retired Judge Niesje Steinkruger. Each
 7
     Plaintiff was represented by counsel during the negotiation and drafting of the settlement
 8
     agreements.     The mediation was the conclusion of a settlement discussion that
 9

10   commenced during the PCR hearing and continued in the weeks and months after. As part

11   of the settlement agreements, Plaintiffs expressly agreed to waive any claims arising out
12
     of their prior arrests and convictions. Nevertheless, Plaintiffs brought this lawsuit alleging
13
     various constitutional and civil rights violations stemming from their arrest, prosecution,
14

15   and imprisonment. Roberts, 947 F.3d at 1195; (Compl. [Dkt. 1], pp. 23-34, ¶¶ 158-213);

16   (Second Amended Compl. [Dkt. 40], pp. 1-60). They now claim that the settlement
17
     agreements and releases are not enforceable.
18
            The Ninth Circuit has instructed that, on remand, this Court should conduct a
19

20   Rumery analysis to determine whether the settlement agreements and releases are

21   enforceable.1 A Rumery analysis is “a case-by-case approach to determine (1) whether
22
     the agreement was entered into voluntarily, and (2) whether enforcement is in the public
23

24

25   1
           Roberts v. City of Fairbanks, 947 F.3d 1191, 1205 (9th Cir 2020) (citing Town of
     Newton v. Rumery, 480 U.S. 386, 392-93 (1987)).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER           SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                       Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 3 OF 15

         Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 3 of 15
 1   interest.”2 Plaintiffs contend that the settlements are not enforceable because they did not
 2
     enter into them voluntarily.
 3
     III.     ARGUMENT
 4

 5            A.     Plaintiffs Have Waived Attorney-Client Privilege and Work Product
                     Protections
 6
              Plaintiffs have waived attorney-client privilege with respect to their PCR
 7

 8   settlement negotiations by disputing the voluntariness of those settlements. Courts in the
 9   Ninth Circuit apply the Hearn test to determine whether an implied waiver of the attorney-
10
     client privilege has occurred.3 Under Hearn, an implied waiver of the attorney-client
11
     privilege occurs when (1) the party asserts the privilege as a result of some affirmative
12

13   act, such as filing suit; (2) through this affirmative act, the asserting party puts the
14   privileged information at issue; and (3) allowing the privilege would deny the opposing
15
     party access to information vital to its defense.4 All three prongs are satisfied in this case.
16
              First, Plaintiffs have asserted attorney-client privilege as a result of their
17

18   affirmative acts. Specifically, they have brought this suit against the City and the Officer
19   Defendants.
20

21
     2
22            Roberts, 947 F.3d at 1205.
     3
             Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir. 1995)
23   (citing Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D.Wash.1975)). See also United States v. Amlani,
     169 F.3d 1189, 1195 (9th Cir. 1999) (“We have previously held, however, that ‘where a party
24
     raises a claim which in fairness requires disclosure of the protected communication, the
25   [attorney-client] privilege may be implicitly waived.’”).
     4
              Id.
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER            SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                          420 L Street, Suite 400
                                                                           Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                        Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 4 OF 15

            Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 4 of 15
 1          Second, through this affirmative act, Plaintiffs have put privileged information
 2
     squarely at issue by claiming that they did not voluntarily execute the settlement
 3
     agreements their attorneys negotiated and drafted. At least two courts have specifically
 4

 5   found that a plaintiff puts their attorney-client communications at issue in a Rumery

 6   analysis by disputing the voluntariness of a release-dismissal agreement. In Livingstone
 7
     v. North Belle Vernon Borough,5 the Third Circuit recognized that a plaintiff places
 8
     privileged information at issue if they assert they acted upon the advice of a lawyer, or
 9

10   that “the advice was otherwise relevant to the legal significance of the client’s conduct.”6

11   There, the plaintiff had been represented by counsel in her criminal trial, and “her attorney
12
     played a central role in the negotiation of the release-dismissal agreement.” 7 She later
13
     claimed the release-dismissal agreement was involuntary because “she did not appreciate
14

15   the release-dismissal agreement’s legal implications.”8 The court held that this assertion

16   was “tantamount to a claim that her attorney did not give her accurate legal advice” and
17
     “[i]t would be unfair to allow her to make this claim without permitting the opposing
18
     parties to investigate her attorney’s version of the relevant events.”9
19

20

21
     5
22          Livingstone v. N. Belle Vernon Borough, 91 F.3d 515 (3d Cir.1996).
     6
            Id. at 537. Cady v. Cnty. of Arenac, 2007 WL 4181563, at *2 (E.D. Mich. Nov. 27, 2007)
23   (quoting Restatement of the Law Governing Lawyers § 130(1) (Final Draft No. 1, 1996)).
24   7
            Cady, 2007 WL 4181563, at *2.
     8
25          Id.
     9
            Id.
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER           SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                       Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 5 OF 15

         Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 5 of 15
 1          Likewise, in Cady v. Cnty. of Arenac, the district court found that “by challenging
 2
     the Deferred Prosecution Agreement as well as the voluntariness of his own signature
 3
     thereupon, Plaintiff, in the words of Livingstone ‘has effectively asserted that the advice
 4

 5   provided to [him] is “relevant to the legal significance of [his] conduct.”’”10

 6          Plaintiffs have similarly placed the advice of their PCR counsel at issue in this case.
 7
     Section IV of the settlement agreement is captioned “Advice of Counsel.” (RJN, Exhibits
 8
     1–4 [Dkt 43-1, p. 6; Dkt. 43-2, p. 6; Dkt. 43-3, p. 6; Dkt. 43-4, p. 6]). It provides that
 9

10   “[t]his Agreement has been drafted by the Parties through the efforts of their respective

11   legal counsel…. The Parties warrant that the terms of this Agreement have been carefully
12
     reviewed and that each Party understands its contents and has been advised as to the legal
13
     effect of this Agreement by legal counsel obtained by that Party.” Id. Each Plaintiff’s
14

15   PCR counsel also signed a representation that they “carefully and fully explained the

16   terms, provisions and effects of [the] Settlement Agreement and Mutual Release of All
17
     Claims with [their] client, and [the client] has represented…that he believes he
18
     understands the terms thereof and the significance of said terms.” (RJN, Exhibits 1–4 [Dkt
19

20   43-1, p. 9; Dkt. 43-2, p. 9; Dkt. 43-3, p. 9; Dkt. 43-4, p. 9]).

21          But the Plaintiffs now allege they were “not a sophisticated party when [they]
22
     signed the release dismissal agreement because [they] had spent nearly [their] entire adult
23
     life incarcerated, which deprived [them] of educational opportunities, work experience,
24

25
     10
            Id.
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER                SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                              420 L Street, Suite 400
                                                                               Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                            Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 6 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 6 of 15
 1   and general life experience.” (Second Amended Compl. [Dkt. 40], ¶¶ 143, 156, 166). The
 2
     clear implication of this allegation is that Plaintiffs want this Court to conclude that they
 3
     did not fully understand the terms and significance of the release-dismissal agreement due
 4

 5   to their alleged unsophistication. The allegation plainly puts their communications with

 6   counsel, and the extent to which they understood counsel’s advice, at issue.
 7
            Plaintiffs’ position also appears to be at odds with their then-counsel’s view of the
 8
     facts. Each of the Plaintiffs’ attorneys in the PCR hearing attested that they had explained
 9

10   the settlement to their clients and that their clients understood the agreement. Mr. Frese

11   and Mr. Vent’s counsel, prominent Anchorage litigator Jahna Lindemuth, described the
12
     settlement in a press release by saying “Justice was done” and the settlement was “a
13
     miraculous result…”11 Former U.S. Attorney Bob Bundy said “I could not be prouder of
14

15   our team. This has been the most gratifying experience of my 44 years of practice.”12

16   These statements make it hard to accept Plaintiffs’ contentions that their agreements were
17
     involuntary or coercive in any sense.
18
            Plaintiffs further allege they “knew that [they] would be exonerated following the
19

20   PCR hearing and the indictment[s] against [them] would be dismissed.” Id. at ¶¶ 144, 150,

21   159. They contend that they only signed the settlement agreements because they did not
22
     want to wait out the appeals process while they or their co-Plaintiffs were in prison. Id.
23

24
     11
25          See https://www.dorsey.com/newsresources/news/pro-bono/2015/12/fairbanks-four.
     12
            Id.
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER           SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                       Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 7 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 7 of 15
 1   at ¶¶ 136–40, 145–53, 157–63. In other words, Plaintiffs deny they executed the settlement
 2
     agreements out of a concern they might lose the PCR proceeding. Of course, if Plaintiffs
 3
     were motivated by such a concern, it would demonstrate they had reasons to execute the
 4

 5   settlement agreements voluntarily, rather than for the coercive reasons they allege in their

 6   complaint. Thus, Plaintiffs have plainly put at issue their evaluation of the strengths and
 7
     weaknesses of their PCR petition. That evaluation necessarily implicates the advice of
 8
     Plaintiffs’ PCR counsel. Accordingly, by declaring their certainty about the outcome of
 9

10   the PCR hearing, Plaintiffs are clearly putting the advice of counsel at issue.

11          Third, allowing Plaintiffs to assert the privilege would deny the City and Officer
12
     Defendants access to information that is vital to their defense. “Under Rumery, the advice
13
     of counsel is an explicit, and important, element of the voluntariness analysis.”13 Indeed,
14

15   in Rumery, the plaintiff’s attorney was deposed. 14 And his testimony about the advice he

16   gave his client, and the negotiation and execution of the release-dismissal agreement, was
17
     critical to the Supreme Court’s conclusion that the release-dismissal agreement was
18
     enforceable, in part because it conflicted with Rumery’s version of events:
19

20          Although Rumery’s recollection of the events was quite different, the
            District Court found that Woods discussed the agreement with Rumery in
21          his office for about an hour and explained to Rumery that he would forgo
            all civil actions if he signed the agreement. Three days later, on June 6,
22

23   13
             Livingstone v. N. Belle Vernon Borough, 91 F.3d 515, 537 (3d Cir. 1996). See also, Town
     of Newton v. Rumery, 480 U.S. 386, 394 (1987) (O’Connor, J., concurring) (citing, as one of the
24
     factors bearing on the enforceability of a release-dismissal agreement, “importantly, whether the
25   defendant was counseled”).
     14
            Rumery, 480 U.S. at 390 (citing to deposition testimony of plaintiff’s counsel).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER             SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                           420 L Street, Suite 400
                                                                            Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                         Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 8 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 8 of 15
 1          1983, Rumery returned to Woods’ office and signed the agreement. The
 2
            criminal charges were dropped.15

 3   Because Plaintiffs contend they did not voluntarily execute the settlement agreements at
 4   issue in this case, information about the advice they received in the negotiation and
 5
     execution of those agreements is vital to the City’s and Officer Defendants’ defense of
 6

 7
     Plaintiffs’ claims.

 8          Plaintiffs contend they have not put their PCR attorneys’ advice at issue because
 9   their claim of involuntariness is not “based on allegations of inadequate advice from
10
     counsel.”16 Instead, they assert, their “claim of involuntariness is primarily based on the
11
     fact that three of the four plaintiffs were incarcerated at the time of the negotiations and
12

13   faced months or years of additional incarceration if they did not sign the release-dismissal
14   agreements, among other factors, none of which involved plaintiffs’ attorneys or the
15
     adequacy of their representation.” 17 But a plaintiff need not claim ineffective assistance
16
     of counsel to put their attorney’s advice at issue. Instead, a plaintiff places privileged
17

18   information at issue if they assert they acted upon the advice of a lawyer, or that “the
19   advice was otherwise relevant to the legal significance of the client’s conduct.”18
20

21

22   15
            Id. at 390-91.
     16
23          Exhibit 1 to Declaration of Counsel, p. 5.
     17
            Id., pp. 4-5.
24
     18
            Livingstone v. N. Belle Vernon Borough, 91 F.3d 515, 537 (3d Cir. 1996); Cady v. Cnty.
25   of Arenac, 2007 WL 4181563, at *2 (E.D. Mich. Nov. 27, 2007) (quoting Restatement of the Law
     Governing Lawyers § 130(1) (Final Draft No. 1, 1996)).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER           SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                       Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 9 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 9 of 15
 1   Plaintiffs have clearly done that here for the reasons stated above. Moreover, Plaintiffs
 2
     do not assert that their claim of involuntariness is based exclusively on the fact of their
 3
     ongoing incarceration. Instead, they qualify their argument, asserting that their ongoing
 4

 5   incarceration was the “primary” factor, “among others.” To be sure, whether a plaintiff

 6   was in custody at the time he or she executes a release-dismissal agreement is one relevant
 7
     factor in Rumery’s voluntariness analysis. 19 But custody is not dispositive. Instead,
 8
     Rumery requires a multi-factor balancing test in which “the advice of counsel is an
 9

10   explicit, and important, element….” 20 Plaintiffs’ position appears to be that Defendants

11   are only entitled to discovery regarding those Rumery factors that are helpful to Plaintiffs’
12
     case. That position impermissibly narrows the scope of the required analysis, and unfairly
13
     inhibits Defendants’ ability to prove that Plaintiffs acted voluntarily. The Court’s Rumery
14

15   analysis should be informed by all pertinent facts, not just those selected by Plaintiffs.

16          B.      Information About Plaintiffs’ Mediation with the State is Relevant and
                    Discoverable
17

18          On information and belief, Plaintiffs reached their final settlement agreements with
19   the State via mediation with retired judge Niesje Steinkruger. Judge Steinkruger is
20
     uniquely positioned as the only neutral percipient witness to the negotiations and
21
     circumstances under which the settlement agreements were reached. Plaintiffs have
22

23
     19
            See Lynch v. City of Alhambra, 880 F.2d 1122 (9th Cir. 1989)).
24
     20
             Livingstone, 91 F.3d at 537. See also, Town of Newton v. Rumery, 480 U.S. 386, 394
25   (1987) (O’Connor, J., concurring) (citing, as one of the factors bearing on the enforceability of a
     release-dismissal agreement, “importantly, whether the defendant was counseled”).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER               SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                             420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                           Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 10 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 10 of 15
 1   objected that Judge Steinkruger cannot be made to testify because the mediation was
 2
     confidential. But confidentiality is not an evidentiary privilege. And Judge Steinkruger’s
 3
     observations regarding the parties’ settlement negotiations are highly relevant and plainly
 4

 5   discoverable under Civil Rule 26.

 6          The scope of discovery is broad:
 7
            Parties may obtain discovery regarding any nonprivileged matter that is
 8          relevant to any party’s claim or defense and proportional to the needs of the
            case, considering the importance of the issues at stake in the action, the
 9          amount in controversy, the parties’ relative access to relevant information,
10          the parties’ resources, the importance of the discovery in resolving the
            issues, and whether the burden or expense of the proposed discovery
11          outweighs its likely benefit. Information within this scope of discovery need
            not be admissible in evidence to be discoverable.21
12

13   Judge Steinkruger’s observations easily satisfy these criteria. First, the information she
14   possesses about the mediation is not privileged because the Ninth Circuit has not
15
     recognized a federal mediation privilege.22 While there is a mediation privilege for court-
16
     ordered mediations under Alaska Civil Rule 100, that privilege does not apply because
17

18   the PCR mediation was not court-ordered,23 and because state law privileges do not apply
19   to this action in federal court.24 And even if a mediation privilege existed, Plaintiffs have
20

21   21
            Fed. R. Civ. P. 26(b)(1).
     22
22           See Wilcox v. Arpaio, 753 F.3d 872, 877 (9th Cir. 2014) (“We thus need not determine
     whether a mediation privilege should be recognized under federal common law and, if so, the
23   scope of such a privilege. See id. (finding no need to ‘consider whether a federal mediation
     privilege exists’)”).
24
     23
            See Alaska R. Civ. P. 100(a), (g).
25   24
           See In re TFT-LCD (Flat Panel) Antitrust Litig., 835 F.3d 1155, 1158 (9th Cir. 2016)
26   (“Where there are federal question claims and pendent state law claims present [in federal

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER            SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                          420 L Street, Suite 400
                                                                           Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                        Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 11 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 11 of 15
 1   waived it by making specific allegations about the course of their settlement negotiations
 2
     with the State.25
 3
            Second, the information Judge Steinkruger possesses is patently relevant to
 4

 5   Plaintiffs’ contention that they did not voluntarily enter the settlement agreements.26 The

 6   information is also patently relevant to specific allegations contained in their complaint.
 7
     For example, Plaintiffs allege that the City and the Officer Defendants conspired with
 8
     State prosecutors to “force [them] to sign an unlawful release-dismissal agreement.”
 9

10   (Second Amended Compl. [Dkt. 40], p. 27). Judge Steinkruger will presumably have

11   discoverable information about what role, if any, the City and its individual officers played
12
     in the settlement negotiations, and about her personal observations as to the circumstances
13
     under which the Plaintiffs executed the agreements at mediation. Plaintiffs also allege that:
14

15          Throughout the negotiations for the release dismissal agreement it was
            understood by all parties that the State knew Plaintiffs were innocent and
16          had been deprived of their constitutional rights. The sole reason for
            requiring them to sign a release dismissal agreement was to protect
17
            Defendants against any civil rights action. (Second Amended Compl. [Dkt.
18          40], ¶ 118).
19

20
     court], the federal law of privilege applies.”). See also Helmericks v. Peak Tr. Co., 2020 WL
21   5814200, at *8 (Alaska 2020) (suggesting that, notwithstanding Alaska R. Civ. P. 100,
22   mediator statements may be admissible under Evidence Rule 408 if “offered for another
     purpose.”).
23   25
            See, e.g., Second Amended Compl. [Dkt. 40] at ¶¶ 118, 119, 131, 171.
     26
24          See 2 J. Weinstein & M. Berger, Weinstein's Evidence ¶ 408[04] (1990)) (“If the
     acceptance of the compromise results in an enforceable contract, which is subsequently
25   repudiated, the aggrieved party can obviously, in a suit on the contract, prove the offer of the
     compromise, its acceptance, and the surrounding circumstances.”).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER             SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                           420 L Street, Suite 400
                                                                            Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                         Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 12 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 12 of 15
 1   They similarly allege that “[t]hroughout the negotiations for the release dismissal
 2
     agreement, it was understood by all parties involved that the State was attempting to
 3
     suppress valid complaints of official abuse.” (Second Amended Compl. [Dkt. 40], ¶ 119).
 4

 5   By making specific allegations about the course of the settlement negotiations, Plaintiffs

 6   have made Judge Steinkruger’s observations relevant and waived any privilege that might
 7
     otherwise attach.27 Judge Steinkruger, for example, is likely be an independent, neutral
 8
     witness who can verify that the State was optimistic about its chances of success in the
 9

10   PCR hearing.

11          Third, the information is proportional to the needs of the case. The enforceability
12
     of Plaintiffs’ settlement agreements is potentially dispositive to this case, and Judge
13
     Steinkruger is the only neutral, percipient witness to Plaintiffs’ settlement negotiations.
14

15   She is uniquely positioned to offer testimony relevant to those negotiations that the City

16   cannot obtain elsewhere. The burden imposed on her and the parties would be minimal,
17

18   27
             Information need not be admissible to be discoverable. See Fed. R. Civ. P. 26(b)(1).
19   But here, there is no compelling argument against the admissibility of Judge Steinkruger’s
     testimony in any event. Evidence Rule 408 renders negotiation evidence inadmissible if offered
20   “to prove or disprove the validity or amount of a disputed claim or to impeach by a prior
     inconsistent statement or a contradiction.” But Judge Steinkruger’s testimony would not be
21   offered for that purpose. It would be offered to prove the enforceability of the agreement the
     parties reached to resolve disputed claims. See Home Shopping Network, Inc. v. Happy Mind,
22
     Inc., 931 F.2d 886 (4th Cir. 1991) (“While Rule 408 does bar the use of settlement negotiations
23   and agreements as evidence of liability on the underlying claim…it does not bar such evidence
     in a contract claim on the settlement agreement itself. ‘If the acceptance of the compromise
24   results in an enforceable contract, which is subsequently repudiated, the aggrieved party can
     obviously, in a suit on the contract, prove the offer of the compromise, its acceptance, and the
25   surrounding circumstances.’”) (quoting 2 J. Weinstein & M. Berger, Weinstein's Evidence
     ¶ 408[04] (1990)).
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER             SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                           420 L Street, Suite 400
                                                                            Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                         Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 13 OF 15

          Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 13 of 15
 1   especially compared to the tens of millions of dollars that Plaintiffs are seeking in damages
 2
     from the City.
 3
     IV.     CONCLUSION
 4

 5           For all of the foregoing reasons, the Court should enter an order establishing that

 6   (i) Plaintiffs have waived attorney-client privilege with their PCR counsel related to the
 7
     negotiation, drafting, and execution of Plaintiffs’ settlement agreements with the State of
 8
     Alaska, including as to advice by counsel as to the likely outcomes of the PCR hearing
 9

10   and reasons for settlement; and (ii) information about Plaintiffs’ mediation with the State,

11   including the testimony of Judge Steinkruger, is relevant and discoverable.
12
             DATED at Anchorage, Alaska this 19th day of July, 2021.
13
                                            SCHWABE, WILLIAMSON & WYATT PC
14                                          Attorneys for Defendant City of Fairbanks
15
                                            By:    /s/Matthew Singer
16                                                 Matthew Singer
                                                   Alaska Bar No. 9911072
17

18                                          By:    /s/Peter A. Scully
                                                   Peter A. Scully
19                                                 Alaska Bar No. 1405043
20                                                 Email: pscully@schwabe.com

21
                                            LAW OFFICE OF JOSEPH W. EVANS
22                                          Attorney for Officer Defendants
23
                                            By:      /s/Joseph W. Evans
24                                                 Joseph W. Evans
                                                   Alaska Bar No. 7610089
25                                                 Email: joe@jwevanslaw.com
26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER            SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                          420 L Street, Suite 400
                                                                           Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                        Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 14 OF 15

           Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 14 of 15
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on July 19, 2021, a true and correct copy of the foregoing document
 3   was served via the Court’s CM/ECF electronically on the following counsel of record:

 4   Michael C. Kramer                                   Jeffrey Lynn Taren
     Reilly Cosgrove                                     Tiffany Mae Cartwright
 5   Kramer and Associates                               MacDonald, Hoague & Bayless
     mike@mikekramerlaw.com                              jeffreyt@mhb.com
 6
     reilly@mikekramerlaw.com                            tiffanyc@mhb.com
 7
     Anna B. Hoffman                                     Thomas R. Wickwire
 8   Nick J. Brustin                                     tom@twickwire.com
     Katherine E. Haas
 9   Emma Freudenberger                                    Attorneys for Plaintiffs George Frese
     Christina C. Matthias                                   and Kevin Pease
10
     Neufeld Scheck & Brustin, LLP
11   anna@nsbcivilrights.com                             Joseph W. Evans
     nick@nsbcivilrights.com                             Law Offices of Joseph W. Evans
12   katiehaas@nsbcivilrights.com                        joe@jwevanslaw.com
     emma@nsbcivilrights.com
13   cmatthias@nsbcivilrights.com                          Attorney for Officer Defendants
14
      Attorneys for Marvin Roberts
15      and Eugene Vent

16

17          /s/Matthew Singer
18

19

20

21

22

23

24

25

26

     MEMORANDUM IN SUPPORT OF MOTION TO ESTABLISH WAIVER             SCHWABE, WILLIAMSON & WYATT, P.C.
     OF PRIVILEGE/CONFIDENTIALITY                                           420 L Street, Suite 400
                                                                            Anchorage, AK 99501
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                         Telephone: (907) 339-7125
     CASE NO. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 15 OF 15

         Case 4:17-cv-00034-SLG Document 111 Filed 07/19/21 Page 15 of 15
